

Exhibit 10.1


STONERIDGE, INC.
LONG-TERM INCENTIVE PLAN
AMENDMENT TO
RESTRICTED SHARES GRANT AGREEMENT
 
Recitals
 
1.           Stoneridge, Inc., an Ohio corporation (the “Company”) and
__________________ (“Grantee”) are parties to a Restricted Shares Grant
Agreement dated February 25, 2007 (the “RSGA”).
 
2.           Pursuant to the pursuant to the terms and conditions RSGA the
Grantee was granted Common Shares, without par value, of the Company (the
“Restricted Shares”).
 
3.           The grant of Restricted Shares under the RSGA was comprised of two
separate mutually exclusive parts, Award I (time-based restricted shares) and
Award II (performance-based restricted shares).
 
4.           In the event of a Change in Control the Award II Restricted Shares
conditioned the lapse of the risk of forfeiture (vesting) on the price of the
Company’s Common Shares, calculated by the average of the closing price of the
Common Shares for the ten trading days immediately preceding the date of the
Change in Control, being equal to or greater than $6.05 per share.
 
5.           The $6.05 price floor condition in the event of a Change in Control
was a holdover in the form of grant agreement from a prior year and Compensation
Committee has determined that it should not be applied to awards of restricted
common shares made in 2007.
 
Amendment
 
The RSGA is hereby amended by deleting subsection 5(b) in its entirety and
replacing it with the following:
 
“5(b)        a Change in Control of the Company (as defined in the Plan);
subject to the proviso below, or”
 
The remainder of the RSGA shall remain unchanged.
IN WITNESS WHEREOF, the Company has caused its corporate name to be subscribed
by its duly authorized officer as of the 3rd day of May, 2009.
 

   
STONERIDGE, INC.
           
By
  
     
John Corey
       
The foregoing is hereby accepted.
             
  
     
(Signature)
     


 
 

--------------------------------------------------------------------------------

 